Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-12-00674-CR

                                    Carlos OLIVA,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the County Court at Law No. 2, Guadalupe County, Texas
                             Trial Court No. CCL-10-1438
                        Honorable Frank Follis, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED April 2, 2014.


                                            _____________________________
                                            Marialyn Barnard, Justice